         Case 1:20-cv-01110-PGG Document 20 Filed 07/07/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VIVI HOLDING EASTERN CORP and
 SHAO LUNG HUANG,

                              Plaintiffs,                             ORDER

              - against -                                       20 Civ. 1110 (PGG)

 KEI YUNG WONG, STY & WKY INC., and
 ROCKVILLE VIVI TEA, INC.,

                            DefendantS.


PAUL G. GARDEPHE, U.S.D.J.:

               The conference currently scheduled for July 9, 2020 will take place on August

20, 2020 at 10:00 a.m. by telephone. The parties are directed to dial 888-363-4749 to

participate, and to enter the access code 6212642. The press and public may obtain access to the

telephone conference by dialing the same number and using the same access code. The Court is

holding multiple telephone conferences on this date. The parties should call in at the scheduled

time and wait on the line for their case to be called. At that time, the Court will un-mute the

parties’ lines. No later than August 17, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

Dated: New York, New York
       July 7, 2020
